Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anne Reynolds on 06/30/2022.
Claim 46 has been amended as follows:
Replace claim 46 with the followings”
--A composition comprising a gel and the compound of formula (I) of claim 32.--
Terminal Disclaimer
The terminal disclaimers filed on 05/26/2022 disclaiming the terminal part of the statutory term of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10626349 has been reviewed and has been accepted.  
Allowable Subject Matter
Claims 32-47, renumbered as 1-16, are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in view of the amendments are persuasive to overcome the rejections under 35 USC 102 (b) and 35 USC 103. The double patenting rejection has been withdrawn in view of terminal disclaimer filed on 05/26/2022. Therefore, the closest prior arts of record do not teach or reasonably suggest the compound of formula (I) as claimed in claim 32 and dependent claims thereon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641